141 F.3d 1169
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Van PERRY-EL, Appellant,v.Michael BOWERSOX;  Ray Pogue;  Bill Hartley, Appellees.
No. 97-2369.
United States Court of Appeals, Eighth Circuit.
Submitted:  March 6, 1998.Filed:  March 20, 1998.

Appeal from the United States v. District Court for the Eastern District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Missouri inmate Van Perry-El appeals the district court's1 grant of summary judgment dismissing his 42 U.S.C. § 1983 suit seeking damages because prison officials confined him in a shower stall while he refused to be double-celled.  After de novo review of the record and the parties' briefs, we conclude the district court did not err in granting summary judgment in favor of defendants.  Perry-El sued them only in their official capacities, see Murphy v. Arkansas, 127 F.3d 750, 754-55 (8th Cir. 1997), and he failed to respond to defendants' motion for summary judgment with information sufficient to establish the existence of a genuine issue of material fact defeating defendants' right to qualified immunity as a matter of law.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.



1
 The HONORABLE GEORGE F. GUNN, JR., United States District Judge for the Eastern District of Missouri